Title: To George Washington from Gabriel Jones, 8 February 1796
From: Jones, Gabriel
To: Washington, George


          
            Sir,
            Rockingham County [Va.] Febry 8th 96
          
          The only Apology I can make for the presumption of breaking in upon the most weighty affairs of Government, is, that the enclosed is of a publick nature, and comes from a Gentleman whose veracity I have a good opinion of, tho’ highly interested in the event of the subject he treats of. As to myself it is the reverse, faithfully assureing you, that I have not an inch of Land in the County of Augusta, or a shilling of property in the town of Staunton, but believeing the account Mr Steuart gives as far as my knowledge extends pretty accurate & just, I have been prevailed upon to forward it. Let me add, should your goodness condescend to take notice of their request, so far as they may partake of your bounty, you cannot bestow it upon men more deserving, I mean in a political sence. They are almost to a man staunch friends to the present Goverment, a late instance warrants this Assertion. When the Western expedition was annou[n]ced, they raised in & about Staunton, a troop of Horse, a Company of Riffle men, & another of Light infantry, and what added to the glorious sight, All Volunteer’s not a draft among them, marching in Uniform, in Short Sir, there is but one Scabby sheep among the whole flock, one that is largely indebted to British Merchants, and who would involve his Country in a War in hopes to extinguish his Debt, At present he is one of the Representatives of the County of Augusta, his name (William Bowyer) may be seen in the Majority of that ever memorable never to be forgotten Session of 95. permit me Great Sir, to join my Sincere wishes with the Good throughout the world, for your preservation and happiness, & to be with the most perfect esteem & duty, one of the most Affectionate of yr humble Servants
          
            Gabriel Jones
          
        